DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of remarks/amendments dated October 11, 2022 in which, the applicants amended claims 1 and 7.

Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive.
In regards to claim 1, Applicants state that applied art does not teach or suggest “Stein does not disclose at least "detect[ing] an object in the scene based at least in part on a subset of values ... of the scene structure map that are non-zero values." … Instead, the cited portion of Stein merely discloses that a "height of a pixel above the road plane and a distance to that pixel" may be determined by accepting the "sensor motion or the epipole information." Id.” The examiner respectfully traverses. Stein teaches detecting objects on the road (e.g., puddles or potholes) based on vertical contour data. In particular, Stein teaches using pixels having values representing the road surface (non-zero values) to determine object contours. (See Stein paragraphs [0156]-[0159]). It is for these reasons examiner submits that Stein does teach detecting an object in the scene based at least in part on a subset of values that are non-zero values.
Applicant’s arguments with respect to the rejection(s) of claim(s) 7 have been fully considered and are persuasive.  However, upon further consideration, the Examiner submits that Stein in paragraphs [0158]-[0159] teaches using contiguity criteria (connected component analysis) to determine object contours. It is for these reasons examiner submits that Stein still teaches claim 7.

Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PgPub. No. 2019/0325595 by Stein et al. (hereinafter ‘Stein’).
In regards to claim 1, Stein teaches a system comprising: one or more processors; and memory storing instructions that, as a result of being executed by the one or more processors, cause the system to: (See Stein Figure 21).
capture a first image and a second image, the first image captured at a first time from a first location of a scene and the second image captured at a second time from a second location of the scene; (See Stein paragraph [0105], Stein teaches capturing a sequence of images.)
generate, using a neural network and based on the first image and the second image, a scene structure map being representative of a planar homography estimation corresponding to one or more surfaces in the scene; and (See Stein paragraphs [0105]-[0108], Stein teaches determining homography among the images. Stein also teaches using a DNN to produce a structure map.)
detect an object in the scene based at least in part on a subset of values from a set of values of the scene structure map that are non-zero values. (See Stein paragraph [0037] and [0156]-[0159], Stein teaches determining potholes based on road structure maps.)

	In regards to claim 2, Stein teaches wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to: determine the planar homography estimation to warp the first image to the second image based at least in part on a set of key points extracted from the first image and the second image; and generate a first warped image by at least warping the first image to the second image based at least in part on the planar homography estimation. (See Stein paragraph [0105], Stein teaches homography estimation.)

	In regards to claim 5, Stein teaches wherein the first image and the second image are captured from a single camera.  (See Stein Figure 2, element 202).

In regards to claim 6, Stein teaches wherein at least one surface of the one or more surfaces is a road surface. (See Stein paragraphs [0108]-[0109]).

In regards to claim 7, Stein teaches wherein the instructions that cause the system to detect the object in the scene further include instructions that, as a result of being executed by the one or more processors, cause the system to perform connected component analysis on pixel locations of the first image and the second image corresponding to pixel locations associated with a subset of values from the set of values within the scene structure map that are non-zero values. (See Stein paragraphs [0158]-[0159]). 

In regards to claim 8, Stein teaches wherein at least one surface of the one or more surfaces is a plane. (See Stein paragraphs [0109]-[0110]).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 3 and 4, the applied art does not teach or suggest “determine a residual flow based at least in part on the first warped image and the scene structure map, where the residual flow is used to transform the first warped image to the second image by at least modeling a transformation of the subset of values of the scene structure map to corresponding pixels in the second image; and generate a second warped image based at least in part on the first warped image, the scene structure map, and the residual flow.”
Claims 9-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 9, the applied art does not teach or suggest “determining a residual flow based at least in part on the first warped image and a scene structure map … generating a second warped image based at least in part on the first warped image and the residual flow; calculating a photometric loss between the first image and the second warped image; and modifying a parameter of the DNN based at least in part on the photometric loss.”
	Claims 10-16 are allowed for being dependent on claim 9.
	In regards to claim 17, the applied art does not teach or suggest “generate a transformed first image by at least transforming the first image toward the second image based at least in part on a set of features obtained from the first image and the second image … use a residual flow to transform the transformed first image further toward the second image to generate a further transformed image; and update the neural network based on a measurement of a difference between the further transformed image and the second image.”
	Claims 18-24 are allowed for being dependent on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665